Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Restriction/Election
Applicant’s election with traverse of Group I (claims 1-8 and 16) in the reply filed on 10/07/2022 is acknowledged. The traversal is on the ground(s) that no serious burden is present in examining claims 26-35 together claims 1-8 and 16. This is not found persuasive for the reasons set forth in the Requirement for Unity of Invention mailed on 08/11/2022. 
The requirement is still deemed proper and is therefore made FINAL.
2. Claims 1-35 are pending. Claims 1-8 and 16 are under consideration. Claims 9-15 and 17-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
3. The information disclosure statement filed on 11/18/2021, 06/08/2021, and 04/02/2020 has been considered by the examiner and an initialed copy of the form PTO-1449 is attached to the office action.

Drawings 
4. The drawings filed on 04/02/2020 are accepted by the Examiner.

Claim Rejections[Symbol font/0xBE]35 USC § 112 (b) 
5. The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6. Claims 1-8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “…and a nucleic acid comprising a gene which codes for a prescribed receptor is provided in contact with the substrate in the interior of the through-holes”. The recitation is vague and unclear because it does not particularly point out whether the array comprises a nucleic acid comprising a gene which codes for a prescribed receptor. 
Moreover, claim 2 recites “wherein the nucleic acids comprising genes which code for the described receptors which are different from each other”, which is inconsistent with the recitation of claim 1 “a nucleic acid”. 
Claims 3-8 and 16 are rejected as dependent claims. 

Conclusion Claim Rejections under 35 USC § 103(a)
7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 1-8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oh et al. (Biosensors and Bioelectronics 53:18-25, 2014) in view of Zhang et al. (Langmuir 23 (9):4728–4731, 2003) and Shirokova et al. (J. Biol. Chem. 280(12):11807-11815, 2005).
Oh et al. teach a microwell cell array comprising a substrate, a PEGDA (hydrophilic) coating film on the substrate, wherein the PEGDA coating film has a plurality of through-holes, and a nucleic acid encoding for an olfactory receptor that is in contact with the substrate in the interior of the through-holes (see, e.g., Abstract; Figure 1). 
Oh et al. teach all the limitations of claims 1-8 and 16 except (i) hydrophobic coating film on the substrate; and (ii), eukaryotic cells expressing CNGA2 and GNAL or mutants thereof.
Zhang et al. teach a microarray with a hydrophobic coating film on glass chips (a substrate; see, e.g., Scheme 1). 
Shirokova et al. teach HeLa cells expressing CNGA2 and Gαolf (GNAL) and the use of the cells for high-through screening (Abstract; page 11808, last paragraph of left column). 
It would have been obvious for one skilled in the art to make a microwell cell array comprising a substrate and a hydrophobic coating film on the substrate with a reasonable expectation of success. One would have been motivated to do so because the microarray technology of making a hydrophobic coating film on the substrate is well-known in the art and routinely practiced in the field as taught by Zhang et al.
It would also have been obvious for one skilled in the art to make a microwell cell array comprising eukaryotic cells, such as HeLa cells, expressing CNGA2 and Gαolf (GNAL) with a reasonable expectation of success. One would have been motivated to do so because eukaryotic cells, such as HeLa cells, expressing CNGA2 and Gαolf (GNAL) can be used for high-through screening as taught by Shirokova et al. above.

Conclusions
9. No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                      December 14, 2022